DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of detecting particles as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Ruggiero (US 2002/0189945), Novotny et al. (US 2009/0257057) & Orwar et al. (US 2006/0223164).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of detecting particles, comprising the steps of providing a sample substance including particles to be detected on a source side of a separation path filled with a liquid or a gel matrix, subjecting the sample substance to a separation force, so that the particles move along the separation path toward a downstream target side thereof, wherein the particles are individually separated from each other along the separation path by separating the particles of one particle type from particles of at least one of another type and remaining components of the sample substance by the effect of the separation force, and the particles have specific arrival times at the target side, said arrival times being determined by different parcel velocities along the separation path, wherein a detection volume is contained in the separation path or at the target side, detecting the individually separated particles in the detection volume as a series of single light scattering .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798